     Case 2:20-cv-00137-JAD-VCF Document 8 Filed 09/07/21 Page 1 of 2



1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     GEORGE LEE MARSHALL,                                  Case No. 2:20-cv-00137-JAD-VCF

5                                          Plaintiff,                   ORDER
             v.
6
      LT. MAXFIELD, et al.,
7
                                      Defendants.
8

9    I.     DISCUSSION

10          Plaintiff’s address on file with the Court indicates that he is in the custody of the

11   Oregon Department of Corrections.          (See ECF No. 7 at 1.)       However, the Oregon

12   Department of Corrections’ records appear to indicate that nobody with Plaintiff’s name

13   or prison number is currently in custody. The Court notes that pursuant to Nevada Local

14   Rule of Practice IA 3-1, a “pro se party must immediately file with the court written

15   notification of any change of mailing address, email address, telephone number, or

16   facsimile number. The notification must include proof of service on each opposing party

17   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

18   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

19   Nev. Loc. R. IA 3-1.

20          Accordingly, within thirty (30) days from the date of entry of this order, Plaintiff will

21   either file confirmation with the Court that address on file for him is correct, or he will file

22   an updated address with this Court. If Plaintiff fails to either confirm that the address on

23   file for him is correct, or file an updated address, within thirty (30) days from the date of

24   entry of this order, this case will be subject to dismissal without prejudice.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that Plaintiff will file a confirmation of

27   his current address or else file his updated address with the Court within thirty (30) days

28   from the date of this order.

                                                        1
     Case 2:20-cv-00137-JAD-VCF Document 8 Filed 09/07/21 Page 2 of 2



1           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    this case will be subject to dismissal without prejudice.

3
                       7th
4           DATED THIS ___ day of September 2021.

5

6                                              UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
